TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00069-CV



                             Raul Cruz and Tony Cruz, Appellants

                                                 v.

                                     Ricardo Cruz, Appellee


               FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
           NO. C-1-CV-11-009955, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Raul Cruz and Tony Cruz appeal from a final judgment awarding appellee

Ricardo Cruz $1,092.53 in damages. After Raul and Tony failed to file a brief by a Court-imposed

deadline of August 9, 2012, the clerk of this Court wrote them advising that their brief was overdue

and that if they did not file a brief or otherwise respond by October 26, 2012, their appeal would be

subject to dismissal for want of prosecution.1 The October 26 deadline has passed, and Raul and

Tony have made no response. Accordingly, we dismiss this appeal for want of prosecution. See

Tex. R. App. P. 38.8(a); 42.3(b).




       1
         Because the parties share a common surname, we will use their first names to avoid
confusion.
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed for Want of Prosecution

Filed: November 14, 2012




                                                2